Citation Nr: 0513840	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-01 592	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel






INTRODUCTION

The appellant is the widow of the veteran who had recognized 
active service from September 1941 to April 1942, and from 
October 1943 to May 1946.  He was a prisoner of war (POW) of 
the Japanese from April 9, 1942 to April 17, 1942.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Manila 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in January 1984; the certified cause of 
his death was cardiopulmonary arrest secondary to congestive 
heart failure secondary to chronic obstructive pulmonary 
disease (COPD), due to cirrhosis of the liver.  

2.  Cardiovascular disease, COPD, and cirrhosis of the liver 
were not manifested in service; cardiovascular disease and 
cirrhosis of the liver were not manifested in the first 
postservice year; and there is no competent evidence linking 
the veteran's death-causing illnesses to service.

3.  The veteran was a Prisoner of War (POW) for less than 30 
days.

4.  The veteran did not have any service-connected 
disabilities, and a service-connected disability did not 
contribute to cause his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1131, 1310, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law.  Regulations implementing the VCAA are at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The VCAA 
applies in the instant case.  The Board finds that the 
requirements of the VCAA are met.  

VA has fully complied with the mandates of the VCAA.  The 
appellant was provided a copy of the January 2003 decision 
denying her claim.  In that decision and in an October 2003 
statement of the case (SOC), and the supplemental SOC issued 
in May 2004, she was notified of the evidence necessary to 
substantiate her claim, and of what was of record.  By 
correspondence in September 2002 (prior to the January 2003 
rating decision), and September 2003, she was notified of the 
VCAA and how it applied to her claim.  The September 2002 and 
2003 letters and the October 2003 SOC clearly cited the 
changes in the law brought about by the VCAA and implementing 
regulations, and explained that VA would make reasonable 
efforts to help the appellant get pertinent evidence, but 
that she was responsible for providing sufficient information 
to VA to identify the custodian of any records. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although 
she was advised to submit evidence within 30 days, she was 
also notified that evidence submitted within a year would be 
considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  Although 
the appellant was not specifically advised to submit 
everything she had pertinent to her claim, she was advised 
that VA would obtain any Federal government records, 
including any VA treatment records and that if she completed 
the provided releases VA would assist her in obtaining any 
records she identified.  This notice was essentially 
equivalent to telling her to submit everything she had 
pertinent to the claim.  Furthermore, in January 2004, she 
advised VA that she had nothing further to submit.  In one 
form or another she has received all mandated notice; she is 
not prejudiced by any technical notice deficiency along the 
way.  

Regarding the duty to assist, the record includes September 
1945 and February 1946 Affidavits for Philippine Army 
Personnel, physical examination reports, May 1946 and May 
1952 discharge examination reports, a medical certificate, 
and treatment records from the Veterans Memorial Medical 
Center.  Records of the veteran's terminal hospitalization 
are not associated with the claims file.  However, the 
evidence of record does not suggest that the terminal 
hospital record contain any critical information, i.e., 
information relating the veteran's death causing illnesses to 
his recognized service, nor does the appellant allege 
otherwise.  Notably, the appellant has been advised of what 
is needed to establish her claim, and has not asked for 
assistance in securing the terminal hospitalization records.  
As the records are not official U.S. government records, VA 
could not obtain them without the appellant's authorization.  
Furthermore, which diseases caused the veteran's death is not 
a matter in dispute.  The record includes a report of the 
veteran's hospitalization at the same facility earlier in the 
month of his death.  And as the veteran had not established 
service connection for any disability, the records are not 
needed to ascertain whether service connected disability 
contributed to cause the veteran's death.  Finally, the RO 
requested all available records of the veteran's treatment at 
the Veterans Memorial Medical Center.  As that facility has 
forwarded voluminous records, but not the terminal 
hospitalization (January 19, 1984 to January 30, 1984) 
records, it is assumed that the terminal hospitalization 
records are unavailable.  All available pertinent records 
identified have been secured.  VA's duty to assist is met.  
The appellant is not prejudiced by the Board's proceeding 
with review of the matter on the merits at this point.  See 
Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

During his lifetime the veteran had not established service 
connection for any disability.  His death certificate 
reveals that he died in January 1984, at the age of 70, and 
lists the cause of his death as cardiopulmonary arrest 
secondary to congestive heart failure, secondary to COPD, 
due to cirrhosis of the liver.  No other significant 
conditions are listed. 

The veteran's service records include a September 1945 
Affidavit for Philippine Army Personnel, which did not list 
any wounds or illnesses.  A September 1945 physical 
examination report was normal; a February 1946 Affidavit for 
Philippine Army Personnel did not report any wounds or 
illnesses; and reports of a May 1946 discharge examination, a 
July 1949 physical examination, and a May 1952 discharge 
examination did not list any pertinent abnormalities.  

Postservice medical records include a medical certification 
from the Armed Forces of the Philippines Medical Center that 
shows treatment in 1956 for Duodenal Ulcer and chronic 
bronchitis.  Such treatment records have not been associated 
with the claims file because they were destroyed by physical 
and natural calamities.  January 1965 to January 1984 
treatment records from the Veterans Memorial Medical Center 
reveal cirrhosis of the liver was diagnosed in 1965.  The 
more recent of the records show treatment for pulmonary 
emphysema, shortness of breath, bronchiectasis, pulmonary 
tuberculosis, and COPD.  None of these records relates any 
illness to the veteran's service.  

III.	Criteria 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  It is 
not sufficient to show that a service- connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). 38 U.S.C.A. § 1154(b) does not create a presumption 
of service connection for a combat veteran's alleged 
disability; the appellant is still required to meet the 
evidentiary burden as to service connection, such as whether 
there is a current disability or whether there is a nexus to 
service, both of which require competent medical evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, service connection 
may be granted for certain enumerated chronic diseases, 
including cardiovascular disease and cirrhosis of the liver 
if they became manifest to a degree of 10 percent or more 
within one year of separation from active service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days (emphasis added), certain 
diseases (to include cirrhosis of the liver) shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied. 38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113, 38 
C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

The certified cause of the veteran's death was 
cardiopulmonary arrest secondary to congestive heart failure, 
secondary to COPD, due to cirrhosis of the liver.  
Cardiovascular disease, COPD, and cirrhosis of the liver were 
not manifested in service and cardiovascular disease and 
cirrhosis of the liver were not manifested in the first 
postservice year.  The evidence shows that cirrhosis of the 
liver was diagnosed in 1965, more than 19 years after 
service.  Cardiovascular disease and COPD were diagnosed some 
time after 1965.  Consequently, service connection for the 
cause of the veteran's death on the basis that the death-
causing disease(s) became manifest in service and persisted, 
or may be service-connected on a presumptive basis (for 
cirrhosis and cardiovascular disease as chronic diseases) is 
not warranted.  (As the veteran was a POW for less than 30 
days, the presumptions afforded for certain diseases (here, 
cirrhosis) do not apply.)  There is no competent evidence 
linking the veteran's death-causing illnesses to service.  
Consequently, service connection for the death-causing 
diseases (and ultimately the cause of the veteran's death) is 
not warranted.  

Because the veteran had not established service connection 
for any disability, whether a service connected disability 
contributed to cause his death is not for consideration.  

The appellant maintains that the veteran's death-causing 
illnesses were caused by service.  However, because she is a 
layperson, her beliefs in matters of medical causality have 
little probative value.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The preponderance 
of the evidence is against this claim, and it must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


